Citation Nr: 0523045	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Whether new and material evidence has been submitted to 
reopen a claim for service connection for vertigo (also 
claimed as Ménière's syndrome), to include as due to service-
connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which, inter alia, denied the benefits sought on 
appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A June 1987 rating decision denied service connection for 
variant of Ménière's syndrome.  

3.  Evidence added to the record since the June 1987 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for hearing loss, and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the June 1987 rating decision denying 
service connection for Ménière's syndrome is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the February 2003 rating decision 
on appeal, the January 2004 statement of the case, and 
various supplemental statements of the case (SSOCs), dated as 
recently as May 2005.  Additionally, the RO sent the veteran 
a letter in December 2003 that explained the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the January 2004 SOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted a relevant VA medical examination.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

The Board observes that in June 2005 the veteran submitted 
additional medical evidence, without a waiver of initial 
review by the agency of original jurisdiction.  Nevertheless, 
the Board finds that the proper adjudication of this claim 
does not require a remand.  The additional evidence is not 
pertinent to the veteran's claim.  The evidence provides only 
that the veteran has binaural noise-induced hearing loss.  It 
does not address the relationship, if any, between such 
hearing loss and the veteran's claimed vertigo.  

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.

The June 1987 rating decision denying service connection for 
variant of Ménière's syndrome is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen this claim, the appellant 
must present or secure new and material evidence with respect 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence of record at the time of the June 1987 rating 
decision consisted in part of the veteran's service medical 
records.  They are negative for dizziness or vertigo.  Post-
service medical records fail to show dizziness or vertigo 
within the one-year period following the veteran's 
separation.  Treatment records showed vertigo in 1983 and a 
variant of Ménière's-like disease in 1987.   

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the June 1987 rating decision denying service 
connection for Ménière's syndrome.  The Board finds that the 
additional evidence submitted after the June 1987 rating 
decision is not material within the meaning of 38 C.F.R. 
§ 3.156.  None of the additional evidence relates to an 
unestablished fact necessary to substantiate the appellant's 
claim, or raises a reasonable possibility of substantiating 
the claim under the controlling law.  

Turning to the evidence submitted after the June 1987 rating 
decision, the veteran has submitted treatment records for 
conditions other than Ménière's syndrome or vertigo.  
Treatment reports from VA and the William Beaumont Army 
Medical Center, Occupational Health, McAfee Clinic, White 
Sands Missile Range, show complaints of vertigo.  The veteran 
complained of vertigo in 1987, vertigo and tinnitus in 
January 1989, and imbalance and equilibrium in 1995.  In June 
2003, he complained of vertigo since Vietnam.  

The Board finds that these reports are new, in that they were 
not previously of record, but they are not material.  They do 
not raise a reasonable possibility of substantiating the 
claim.  They do not link the veteran's vertigo or Ménière's 
syndrome to his service-connected hearing loss, or his active 
duty.  They do not show that the veteran experienced vertigo 
or Ménière's syndrome during active duty or within one year 
thereafter.  

In addition, the claims file contains the report of a 
September 2003 VA ear disease examination.  The Board finds 
that this evidence is new but is not material because it does 
not raise a reasonable possibility of substantiating the 
claim.  In fact, it is competent medical evidence, offered by 
a physician and supported by rationale, against the veteran's 
claim.  

The report provides that the veteran's claims file and VA 
medical records were reviewed.  The report sets forth the 
veteran's pertinent medical history and the results of 
current examination.  The examiner stated that after 
extensively reviewing the veteran's claims file and VA 
medical records, it was his medical opinion that it was less 
likely than not that the veteran's present Ménière's disease 
was secondary to his service-connected hearing loss and 
tinnitus.  

The examiner offered several explanations for this opinion.  
First, although the veteran had hearing loss and tinnitus 
while on active duty, he never complained of dizziness or 
vertigo.  Second, Ménière's disease usually starts with 
fluctuations, hearing loss and tinnitus.  The fact that the 
veteran had been complaining of hearing loss and tinnitus 
that was permanent and constant, even during his active duty 
years, made it difficult to link the veteran's present 
hearing loss and tinnitus to his Ménière's.  Third, the fact 
that the veteran had already been diagnosed with hearing loss 
and tinnitus secondary to noise trauma made it difficult to 
link the veteran's current hearing loss and tinnitus to 
Ménière's.  

The examiner summarized that because of these factors, it was 
his medical opinion that it was less likely than not that the 
veteran's Ménière's disease was secondary to his service-
connected hearing loss and tinnitus.  In other words, the 
veteran was going to develop Ménière's disease regardless of 
the hearing loss and tinnitus that he had when he was on 
active duty. 

The veteran also submitted private treatment records dated in 
2003 and 2005 from M.J.W., M.D.  These provide diagnoses of 
sensorineural hearing loss, tinnitus and Ménière's disease, 
and note complaints of vertigo.  A June 2003 record reflects 
that the veteran was complaining of tinnitus, vertigo and 
hearing loss related to noise exposure during his military 
career.  The impression was that probably this was all 
acoustic trauma from the noise exposure.  At this time all of 
his symptoms were related to this.  

The Board finds that these private treatment records are new, 
but are not material.  While Dr. M.J.W. appears to link the 
veteran's vertigo to military noise exposure, his opinion 
would not outweigh the evidence against the veteran's claim.  
Thus, it would not raise a reasonable possibility of 
substantiating the claim under the controlling law.  

Dr. M.J.W.'s opinion is not based on a review of the 
veteran's service medical records, which were negative for 
complaints, symptoms, findings or diagnoses of vertigo or 
dizziness.  It does not address the negative September 2003 
VA examination opinion.  Further, unlike the September 2003 
opinion, it does not provide any rationale or explanation, 
and does not refer to any objective findings in the veteran's 
past medical records.  It does not refer to any medical text 
or treatise, or the examiner's own expertise, as support.  
Thus, Dr. M.J.W.'s opinion does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim, and would not raise a reasonable possibility of 
substantiating the veteran's claim under the controlling law.

The veteran and/or his wife also offered contentions in 
correspondence dated since the June 1987 rating decision, and 
during a June 2005 videocoference hearing before the 
undersigned Veterans Law Judge.  They stated that the 
veteran's vertigo was related to his service-connected 
hearing loss and acoustic trauma during active duty.  

These assertions alleging an etiological relationship between 
the veteran's vertigo and his service-connected hearing loss 
and/or active duty are redundant of prior contentions and do 
not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (West 2002).  Just as the 
Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for vertigo (also claimed as Ménière's syndrome), 
to include as secondary to service-connected hearing loss, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
vertigo (also claimed as Ménière's syndrome), to include as 
secondary to service-connected hearing loss, is denied.


REMAND

A preliminary review of the claims file indicates that the 
veteran's claim for service connection for PTSD requires 
additional development.  

The Board observes that the veteran has reported the details 
and location of his stressor (a hand injury from a flare 
during a real or suspected night attack), and narrowed its 
date to a three-month period in 1969.  A fellow veteran has 
submitted a statement and photographs that corroborate at 
least in part the veteran's testimony.  

The Board acknowledges that evidence apparently obtained by 
the RO from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provides that the 369th Signal 
Battalion served at Vung Tau, identified as a city used as a 
resort and R&R center due to its moderate temperatures, low 
rainfall and relative security.  

Nevertheless, the veteran has testified that the actual 
signal battalion compound at which the stressor occurred was 
not at Vung Tau proper, but was some distance away in an 
isolated and difficult to defend location.  Moreover, the 
claims file does not indicate that VA has requested USASCRUR 
for unit histories for the relevant period.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reaffirmed its holding in Suozzi v. Brown, 10 Vet. App. 307 
(1997).  In that case, the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur. Id. at 
128-129.

In light of foregoing, the Board concludes that additional 
evidentiary development must be conducted.  

Accordingly, the Board finds that this case must be REMANDED 
to the RO for the following action:

1.  The RO should obtain the veteran's 
unit histories (including any oral 
histories) and submit them, along with 
copies of the veteran's personnel records 
(already in the claims file) and his 
stressor statement to the USASCRUR for 
verification of the claimed stressful 
events.  The RO must document in detail 
all attempts to obtain additional 
documentation, and all responses.  

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD.  If any part 
of the decision is adverse to the 
veteran, he and his representative should 
be provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


